 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1662 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Expressing support for the 33 trapped Chilean miners following the Copiapó mining disaster and the Government of Chile as it works to rescue the miners and reunite them with their families. 
 
 
Whereas, on August, 5, 2010, the San José copper-gold mine in Copiapó, Chile, collapsed, leaving 33 miners trapped underground; 
Whereas Chilean President Sebastián Piñera has made it a national priority to rescue the stranded miners and reunite them with their families; 
Whereas the Chilean Ministry of Minerals and Ministry of Health are working tirelessly to rescue the 33 miners and make the necessary preparations to ease them back into society after they are rescued; 
Whereas the United States continues to assist in the rescue effort, through the efforts of the National Aeronautics and Space Administration, private United States companies, and others who shared expertise on rescue missions and the psychological impact of isolation; and 
Whereas, on September 17, 2010, a rescue drill completed a bore hole ahead of schedule raising hopes that the miners may be pulled out earlier than the previous forecasts for early November: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the bravery of the 33 miners trapped in the San José mine in Copiapó, Chile;  
(2)expresses solidarity with the stranded miners and their families; 
(3)commends the efforts of President Sebastián Piñera and the Government of Chile in their tireless rescue efforts; 
(4)commends the efforts by United States Federal agencies and private individuals and entities in responding directly and promptly to Chile’s request for advice and expertise to assist in this humanitarian endeavor; and 
(5)expresses continued support for the successful rescue, recovery, and reintegration of the 33 miners into Chilean society. 
 
Lorraine C. Miller,Clerk.
